       Case 1:20-cv-00698-MAD Document 19 Filed 05/24/21 Page 1 of 15




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

LAURIE A. TODD,

                                    Debtor-Appellant,
       vs.

                                                            1:20-CV-698
                                                            (MAD)
CHAPTER 7 TRUSTEE, and
ENDURANCE AMERICAN INSURANCE
COMPANY,

                              Appellees.
____________________________________________

APPEARANCES:                                     OF COUNSEL:

OFFICE OF DAVID G. GOLDBAS                       DAVID G. GOLDBAS, ESQ.
185 Genesee Street, Suite 905
Utica, New York 13501
Attorneys for Debtor-Appellant

THE DRIBUSCH LAW FIRM                            CHRISTIAN H. DRIBUSCH, ESQ.
1001 Glaz Street
East Greenbush, New York 12061
Attorneys for Appellee Chapter 7 Trustee

McELROY, DEUTSCH LAW FIRM                        ADAM RAFE SCHWARTZ, ESQ.
Morristown New Jersey Office
1300 Mount Kemble Avenue
P.O. Box 2075
Morristown, New Jersey 07962
Attorneys for Appellee Endurance American
Insurance Company

TRIF & MODUGNO LLC                               KEVIN S. BROTSPIES, ESQ.
89 Headquarters Plaza North, Suite 201
Morristown, New Jersey 07960
Attorneys for Appellee Endurance American




                                             1
       Case 1:20-cv-00698-MAD Document 19 Filed 05/24/21 Page 2 of 15




Insurance Company

MCELROY, DEUTSCH, MULVANEY                           NICOLE A. LEONARD, ESQ.
& CARPENTER
New York Office
225 Liberty Street, 36th Floor
New York, New York 10281
Attorneys for Appellee Endurance American
Insurance Company

Mae A. D'Agostino, U.S. District Judge:

                         MEMORANDUM-DECISION AND ORDER

                                      I. INTRODUCTION

       Laurie A. Todd, Debtor, proceeding under Chapter 7 of the United States Bankruptcy

Code, appeals from the judgment of the Bankruptcy Court, entered on June 11, 2020 ordering the

liquidation of Debtor's inherited individual retirement account (hereinafter "IRA"). Debtor timely

filed a notice of appeal with the bankruptcy court on June 17, 2020. The Court has jurisdiction to

consider this appeal, pursuant to 28 U.S.C. § 158(a)(1), as an appeal from a final judgment, order,

or decree entered by the United States Bankruptcy Court in this district.

       The issue on appeal is whether the liquidation order was void because it ordered the

liquidation of exempt property. The Bankruptcy Court ruled that Debtor was not entitled to claim

the IRA as exempt under Florida Statutes § 222.21 and denied both Debtor's untimely appeal of

the Bankruptcy Court's decision and her request for an extension to file a Notice of Appeal. For

the following reasons, this Court affirms.

                                       II. BACKGROUND




                                                 2
          Case 1:20-cv-00698-MAD Document 19 Filed 05/24/21 Page 3 of 15




          Debtor filed a petition for relief pursuant to Chapter 11 of the Bankruptcy Code on May

20, 2015. R. 1-3.1 The case is currently proceeding under Chapter 7. Id. at 166. Appellee,

Endurance American Insurance Company (hereinafter "Appellee Endurance"), filed a Proof of

Claim against the Debtor for $1,769,317.00. Id. at 43-44. In her petition, Debtor declared her

ownership of real property located at 341 Miller Road, Hudson, New York and at 7838 Mimosa

Drive, Port Richey, Florida. Id. at 9. Debtor also declared ownership of an inherited IRA held by

Charles T. Schwab & Co. valued at $1,000,000. Id. at 11.

       Debtor claimed an exemption for the IRA under N.Y. C.P.L.R. § 5205(c)(1), (2). Id. at

14. On March 23, 2018, the Bankruptcy Court rejected Debtor's use of the exemption. Id. at 166.

On July 6, 2018, Debtor amended her Schedule C to claim that the IRA was exempt under Florida

law, Fla. Stats. § 222.21. Id. at 660-62. In August 2018, Debtor's case was converted to a

Chapter 7. Id. at 166. On February 11, 2019, the Chapter 7 Trustee moved for a denial of the

Florida exemption. Id. at 597-611. On March 19, 2019, the Bankruptcy Court held a hearing

pursuant to 11 U.S.C. § 522(b) to determine Debtor's domicile for the purpose of applying the

Florida exemption. Id. at 193. On December 23, 2019, the Bankruptcy Court determined that

Debtor was not a Florida domiciliary and that the exemption was, therefore, inapplicable. Id. at

179-92.

       Debtor filed two untimely notices seeking appeal of the Bankruptcy Court's decisions on

January 10, 2020. Id. at 148-51. On January 16, 2020, Debtor filed a motion before this Court,




1
  The Court cites to the record provided by Appellant, Debtor, (Dkt. No. 7) as "R. __." and uses
the continuous page numbers included at the bottom center of the pages. See Dkt. Nos. 7-2, 7-3,
7-4, 7-5, 7-6, 7-7.



                                                  3
        Case 1:20-cv-00698-MAD Document 19 Filed 05/24/21 Page 4 of 15




seeking an extension of time to file her Notice of Appeal. Id. at 135-36. The Court remanded

Debtor's motion to the Bankruptcy Court and her motion was denied as the Bankruptcy Court

determined that there was no excusable neglect. Id. at 96-107, 127-31. On June 2, 2020, Debtor

filed another Notice of Appeal seeking review by this Court of the Bankruptcy Court's denial of

her request for an extension of time in the Northern District of New York. In re Todd, No. 1:20-

cv-00612, Dkt. No. 1. This Court dismissed Debtor's appeal that same day for failing to comply

with the filing requirements of Rule 8006. In re Todd, No. 1:20-cv-00612, Dkt. No. 4.2




2
  Appellee Trustee asserts that the Court lacks jurisdiction over Debtor's claims as the Court has
already examined these issues. Dkt. No. 14 at 3 (citing In re Todd, No. 1:20-cv-00045, Dkt. Nos.
7, 9; In re Todd, No. 1:20-cv-00612, Dkt. No. 4). However, these orders dismissed Debtor's
appeals because they were not properly before the Court. On January 16, 2020, Debtor
improperly filed a Rule 8002 motion before the Northern District. In re Todd, No. 1:20-cv-
00045, Dkt. No. 4. As the Court lacked subject matter jurisdiction over this claim, the March 24,
2020 summary order remanded the Debtor's appeal to the Bankruptcy Court to examine whether
Debtor had made a showing of excusable neglect. In re Todd, No. 1:20-cv-00045, Dkt. No. 7. In
accordance with the Bankruptcy Court's subsequent decision, judgment was entered on June 2,
2020 in favor of the Trustee. In re Todd, No. 1:20-cv-00045, Dkt. No. 9. On June 3, 2020,
Debtor filed another appeal before the Northern District regarding the Bankruptcy Court's May
29, 2020 decision. In re Todd, No. 1:20-cv-00612, Dkt. No. 1. The Court dismissed Debtor's
appeal for failing to comply with the filing requirements of Rule 8006. In re Todd, No. 1:20-cv-
00612, Dkt. No. 4 (citing Fed. R. Bankr. P. 8006). Debtor's appeals were procedurally improper
and thus the merits were never considered by the Northern District. The Court therefore rejects
Appellee Trustee's assertion that the Court lacks subject matter jurisdiction over these claims. See
Austin v. Downs, Rachlin & Martin Burlington St. Johnsbury, 270 Fed. Appx. 52, 54 (2d Cir.
2008) (the doctrine of collateral estoppel requires that "the issue was actually litigated"). Further,
to the extent that Appellee Trustee asserts that the law-of-the-case-doctrine bars the appeal of
issues and examining the application of the law to the facts at the lower court, they are plainly
wrong. Musacchio v. United States, 577 U.S. 237, 245 (2016) ("An appellate court's function is
to revisit matters decided in the trial court. When an appellate court reviews a matter on which a
party failed to object below, its review may well be constrained by other doctrines such as waiver,
forfeiture, and estoppel, as well as by the type of challenge that it is evaluating. But it is not
bound by district court rulings under the law-of-the-case doctrine").



                                                  4
        Case 1:20-cv-00698-MAD Document 19 Filed 05/24/21 Page 5 of 15




       On June 11, 2020, the Bankruptcy Court issued an order authorizing the liquidation of the

Debtor's IRA. Dkt. No. 1 at 3-4. The liquidated IRA recovered $800,585.68. Dkt. No. 12 at 7.

On June 17, 2020, Debtor filed a Notice of Appeal seeking review of the liquidation order. Dkt.

No. 1. On June 24, 2020, Debtor filed this action appealing the Bankruptcy Court's liquidation

order and the Bankruptcy Court's determination that Debtor was not a Florida domiciliary. Id.

       On November 13, 2020, Debtor filed a brief in support of her appeal. Dkt. No. 12.

Appellee Trustee responded to Debtor's appeal on December 21, 2020. Dkt. No. 14. Debtor

filed a reply on January 11, 2021. Dkt. No. 15. Debtor asserts that the Bankruptcy Court

improperly rejected her claim of a Florida exemption and denied her motion for an extension to

file a Notice of Appeal. Thus, Debtor asserts that the liquidation order included properly exempt

property, exceeding its authority under § 105(a), and is void. The Court disagrees.

                                        III. DISCUSSION

A.     Standard of Review

       In reviewing the judgment of a bankruptcy court, a district court reviews findings of fact

for clear error and conclusions of law de novo. See In re Vebeliunas, 332 F.3d 85, 90 (2d Cir.

2003). A bankruptcy court's determination is "clearly erroneous when, on consideration of the

record as a whole, the court is left with the definite and firm conviction that a mistake has been

committed." Hilton v. Wells Fargo Bank, N.A., 539 B.R. 10, 15 (N.D.N.Y. 2015) (citing Zervos

v. Verizon N.Y., Inc., 252 F.3d 163, 168 (2d Cir. 2001) (further citations omitted)).

B.     December 23, 2019 Decision

       1. Debtor's domicile




                                                  5
        Case 1:20-cv-00698-MAD Document 19 Filed 05/24/21 Page 6 of 15




       Debtor asserts that the Bankruptcy Court improperly determined that she was not a Florida

domiciliary and therefore unable to claim a Florida bankruptcy exemption. Dkt. No. 12 at 7-10.

       A debtor may exempt property under "[s]tate or local law that is applicable on the date of

the filing of the petition . . . ." 11 U.S.C. § 522(b)(3)(A). The applicable state law is determined

by the debtor's domicile 730 days immediately preceding the date of the filing of the petition for

bankruptcy. Id. If, however, the debtor's domicile changed during that period, her domicile is

"the place in which the debtor's domicile was located for 180 days immediately preceding the

730-day period or for a longer portion of such 180-day period than in any other place." Id.

       The Bankruptcy Code does not define "domicile," however, it is defined by "the general

rules of domicile established in federal diversity jurisdiction cases." Shiu Jeng Ku v. Brown (In re

Shiu Jeng Ku), BAP No. AZ-16-1174, 2017 WL 2705301, *4 (9th Cir. BAP June 21, 2017). In a

diversity action, "[d]omicile is 'the place where a person has his true fixed home and principal

establishment, and to which, whenever he is absent, he has the intention of returning.'" Palazzo

ex rel. Delmage v. Corio, 232 F.3d 38, 42 (2d Cir. 2000) (quoting Linardos v. Fortuna, 157 F.3d

945, 948 (2d Cir. 1998)). "To effect a change of domicile, two things are indispensable: First,

residence in a new domicil; and, second, the intention to remain there. The change cannot be

made, except facto et animo. Both are alike necessary. Either without the other is insufficient."

Id. (quoting Linardos, 157 F.3d at 948) (internal quotation marks omitted).

       "Questions as to a person's 'intent to change, or not to change, his domicile from [one

state] to [another]' are 'factual' questions." Id. (quoting Katz v. Goodyear Tire & Rubber Co., 737

F.2d 238, 244 (2d Cir. 1984)) (alterations in original). "A party alleging that there has been a




                                                  6
        Case 1:20-cv-00698-MAD Document 19 Filed 05/24/21 Page 7 of 15




change of domicile has the burden of proving the 'require[d] . . . intent to give up the old and take

up the new [domicile], coupled with an actual acquisition of a residence in the new locality,' and

must prove those facts 'by clear and convincing evidence.'" Id. (quoting Katz, 737 F.2d at 244)

(alterations in original). Review of a decision by a lower court as to whether there has been a

change in the party's domicile are reviewed for "clear error." Id.

       Debtor asserts that the Bankruptcy Court improperly determined that her domicile was not

Florida. Dkt. No. 12 at 8-9. The Court rejects Debtor's assertion as the evidence fails to

demonstrate Debtor's intent to remain in Florida at any point during the two years prior to filing

her petition. Rather, the evidence demonstrates, at best, part-time residency.

       Debtor highlights that she owned property in Florida, which she rehabilitated, paid taxes

on, insured, and maintained. Id. at 9. These facts, however, demonstrate no more than the simple

obligations of ownership of real property. While Debtor asserts that she spent the majority of her

time in Florida, received medical care there, socialized with friends and family there, the

Bankruptcy Court noted that during the relevant period, Debtor voted in New York; had a New

York license; owned, registered, and operated a car in New York; her husband lived in New York,

as did her eldest child, sister, brother, nieces, and nephews; and the only medical care Debtor

sought during the relevant period was a routine dentist visit. R. 182-84.

       Further, Debtor filed a declaration of domicile in Florida in 2019—after the relevant

period and four years after Debtor petitioned for bankruptcy. Id. Finally, as noted by the

Bankruptcy Court, while Debtor provided a timeline prepared by her son showing her time in




                                                  7
       Case 1:20-cv-00698-MAD Document 19 Filed 05/24/21 Page 8 of 15




Florida, Debtor conceded at the March 19, 2019 hearing that it was not accurate and even

repeatedly referred to New York as "home." Id.; R. 13, 52, 54, 124, 125-26, 130.

       Based on the evidence above, the Court cannot say that the Bankruptcy Court's

determination that Debtor's domicile was not Florida was clearly erroneous. Rather, there is

ample evidence in the record to support the Bankruptcy Court's determination.

       2. Appellee Trustee's objection

        Debtor asserts that the Bankruptcy Court also erred by allowing Appellee Trustee to

object to Debtor's claim of the Florida exemption on February 11, 2019, six months after

amending her Schedule C. Dkt. No. 12 at 10.

       "[A] party in interest may file an objection to the list of property claimed as exempt within

30 days after the meeting of creditors held under § 341(a) is concluded or within 30 days after any

amendment to the list or supplemental schedules is filed, whichever is later." Fed. R. Bankr. P.

4003. "[A] trustee's failure to make a timely objection prevents him from challenging an

exemption." Law v. Siegel, 571 U.S. 415, 423 (2014) (citing Taylor v. Freeland & Kronz, 503

U.S. 638, 643-44 (1992)).

       The Parties debate whether a trustee may keep a meeting of creditors open to extend the

period of time to object pursuant to Rule 4003. Dkt. No. 12 at 10; Dkt. No. 15 at 3. However, the

Court need not address this issue. Debtor never raised the issue of whether the Trustee failed to

object within the time set forth in Rule 4003(b) with the Bankruptcy Court and therefore is

precluded from asserting it on appeal. See Dkt. No. 12 at 2; R. 179-92, 526-29, 594-96; In re

Anderson, 884 F.3d 382, 388 (2d Cir. 2018) (quoting Anderson Group, LLC v. City of Saratoga




                                                 8
        Case 1:20-cv-00698-MAD Document 19 Filed 05/24/21 Page 9 of 15




Springs, 805 F.3d 34, 50 (2d Cir. 2015)) ("'It is well settled that arguments not presented to the

district court are considered waived and generally will not be considered for the first time on

appeal'"); see also Eustache v. Home Depot U.S.A., Inc., 621 Fed. Appx. 86, 88 (2d Cir. 2015)

(rejecting arguments made by a pro se litigant for the first time on appeal); In re Soori-Arachi,

623 B.R. 181, 193-94 (B.A.P. 1st Cir. 2021) (holding that the debtor waived his right to object to

the timeliness of the trustee's objection to a claimed exemption under Rule 4003 where the debtor

failed to raise the issue before the bankruptcy court until after he had already litigated the merits

of the objection).




               Moreover, even assuming that Debtor had not waived this issue by failing to raise

it before the Bankruptcy Court, the Court finds that the Trustee's objection was timely. The

Trustee had until (1) thirty days after the amendment where the exemption was first claimed; or

(2) thirty days after the meeting of creditors until Section 341(a) is concluded, whichever is later.

See Fed. R. Bankr. P. 4003(b). Debtor filed her Amended Schedule C claiming the IRA was

exempt under Florida Law on July 6, 2018. After the case was converted to a Chapter 7, by order

dated August 20, 2018, the Section 341 meeting was scheduled for October 16, 2018. Thereafter,

the Section 341 meeting was adjourned, on consent, to November 20, 2018, "as a control date,"

"to allow the Trustee to complete his discovery of documents." Dkt. No. 15 at 1-2. The Trustee

adjourned the Section 341 meeting on November 20, 2018, November 26, 2018, December 19,

2018, January 16, 2019, and February 19, 2019. See id. at 2. The meeting of the creditors




                                                   9
       Case 1:20-cv-00698-MAD Document 19 Filed 05/24/21 Page 10 of 15




remained open through March 19, 2019, and the Trustee filed his objection to the exemption on

February 11, 2019.

       Debtor argues that, "[w]hile Bankruptcy Rule 4003(b) does allow an enlargement of time

from the conclusion of the 341 meeting, case law requires that the Trustee cannot keep that

meeting open indefinitely." Dkt. No. 15 at 1 (citing Moyer v. Dutkiewicz, 408 B.R. 103, 110

(B.A.P. 6th Cir. 2009)). Further, Debtor contends that the Trustee cannot rely on adjournments of

the Section 341 meeting when the delay is unreasonable. See id. (citing In re Levitt, 137 B.R.

881, 883 (Bankr. D. Mass. 1992)). In the cases Debtor relies upon, however, the trustee failed to

unequivocally indicate that the Section 341 meeting was being held open when it was adjourned.

Indeed, the Sixth Circuit specifically noted that had the trustee made such an unequivocal

statement by the trustee "that the meeting was being held open, a delay of several months before

concluding the meeting may well have been acceptable under the case-by-case approach." In re

Dutkiewicz, 408 B.R. 103, 110-11 (B.A.P. 6th Cir. 2009). Here, there is no dispute that the

Section 341 meeting timely adjourned several times through March 19, 2019 and that Debtor

consented to those adjournments. Considering the facts of this case, the Court finds that the

Section 341 meeting was not held open for an unreasonable amount of time. See In re Peres, 530

F.3d 375, 378 (5th Cir. 2008) (holding that the trustee acted reasonably in continuing the Section

341 creditors' meeting from September 23, 2005, until August 24, 2006).

       Accordingly, the Court finds that, even assuming that Debtor had not waived this issue by

failing to raise it before the Bankruptcy Court, her argument is without merit. Therefore, the

Court affirms the Bankruptcy Court's determination as the Court cannot say that the Bankruptcy




                                                10
       Case 1:20-cv-00698-MAD Document 19 Filed 05/24/21 Page 11 of 15




Court's finding that Debtor's domicile was not Florida was clearly erroneous pursuant to Appellee

Trustee's objection.

C.     The Bankruptcy Court's May 29, 2020 Decision

       Debtor claims that the Bankruptcy Court abused its discretion when it denied Debtor an

extension of three days to file a notice of appeal based on excusable neglect. Dkt. No. 12 at 10-

12. On December 23, 2019, the Bankruptcy Court issued a decision rejecting that Debtor was a

Florida domiciliary. R. 179-92. The court's order required that Debtor file a notice of appeal by

January 7, 2020. Dkt. No. 12 at 11. Debtor filed a notice of appeal on January 10, 2020, three

days late. R. 149-51. In addition, Debtor filed a motion for an extension of time to file her notice

of appeal. Id. On May 29, 2020, the Bankruptcy Court issued a decision rejecting Debtor's

motion for an extension finding that there was no excusable neglect. R. 96-107.

       Debtor asserts that the Bankruptcy Court improperly found that she had not demonstrated

excusable neglect. Dkt. No. 12 at 10-12. Debtor claims that while the Bankruptcy Court

identified the appropriate factors to consider, the court improperly applied a stricter standard than

required and failed to afford her greater deference as she appeared pro se at the time. Id. at 11-12.

The Court disagrees.

       "An appeal under [28 U.S.C. § 158(a) or (b)] shall be taken in the same manner as appeals

in civil proceedings generally are taken to the courts of appeals from the district courts and in the

time provided by Rule 8002 of the Bankruptcy Rules." 28 U.S.C. § 158(c)(2). Generally, a

notice of appeal must be filed within 14 days after entry of the judgment, order, or decree being

appealed. See Fed. R. Bankr. P. 8002(a)(1). "Timely filing [of a notice of appeal] is not merely a




                                                  11
       Case 1:20-cv-00698-MAD Document 19 Filed 05/24/21 Page 12 of 15




procedural requirement, but 'is mandatory and jurisdictional.'" United States v. Stute Co., 402

F.3d 820, 822 (8th Cir. 2005) (quoting United States v. Fitzgerald, 109 F.3d 1339, 1342 (8th Cir.

1997)). "[I]f a party fails to appeal 'within the time limited by the acts of Congress, [the case]

must be dismissed for want of jurisdiction.'" In re Heyl, 609 B.R. 194, 198-99 (B.A.P. 8th Cir.

2019) (quoting Bowles v. Russell, 551 U.S. 205, 209 (2007)) (alterations in original).

       However, a party may file a motion for extension of time to appeal within fourteen days of

the decision or within twenty-one days after the fourteen-day period upon a showing of excusable

neglect. Fed. R. Bankr. P. 8002(d)(1). Congress has failed to define excusable neglect, however,

"the determination is at bottom an equitable one, taking account of all relevant circumstances

surrounding the party's omission." Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P'ship, 507

U.S. 380, 395 (1993). Relevant factors are "the danger of prejudice to the debtor, the length of

the delay and its potential impact on judicial proceedings, the reason for the delay, including

whether it was within the reasonable control of the movant, and whether the movant acted in good

faith." Id. "The appellants bear the burden of demonstrating that excusable neglect exists." In re

Heyl, 609 B.R. at 200 (citing Hartford Cas. Ins. Co. v. Food Barn Stores, Inc. (In re Food Barn

Stores, Inc.), 214 B.R. 197, 200 (8th Cir. BAP 1997)).

       The Bankruptcy Court examined each factor of the Pioneer test and determined that they

all weighed against Debtor. R. 100-07. Foremost, the court did not find Debtor's reason for the

delay persuasive. Id. at 100-05. Debtor claims that she was unable to appeal within the fourteen-

day period because her attorney did not discuss appeal with her and withdrew from the case. Dkt.

No. 12 at 5-6, 11-12. Additionally, Debtor argues the Bankruptcy Court's decision was published




                                                  12
       Case 1:20-cv-00698-MAD Document 19 Filed 05/24/21 Page 13 of 15




on December 23, while Debtor was in Florida, the court was closed for four days during the

holidays, Debtor could not get a flight back to New York to file her appeal in person until January

10, 2020, and she was busy caring for her son as he recovered from surgery. Id.; R. 108-113.

       The Bankruptcy Court's decision was entirely based in precedent and addressed each of

these excuses. See R. 100-07. Indeed, Debtor, now represented by counsel, has not provided any

case law demonstrating that her motion should have been granted in her favor. See Dkt. No. 12 at

11-12. Rather, Debtor focuses on the cumulative effect of her circumstances and especially her

pro se status. Id. However, as the Bankruptcy Court observed, Debtor's pro se status is not

controlling. McNeil v. United States, 508 U.S. 106, 113 (1993) ("[W]e have never suggested that

procedural rules in ordinary civil litigation should be interpreted so as to excuse mistakes by those

who proceed without counsel"); In re Heyl, 609 B.R. at 202 ("While pro se litigants are to be

given the benefit of the doubt, they must nevertheless make an effort to comply with procedural

rules"); see also In re Kwong, No. 3:17-CV-00496, 2017 WL 2661627, *3 (D. Conn. June 20,

2017); In re Residential Cap., LLC, No. 14 CIV. 9723, 2015 WL 405570, *2 (S.D.N.Y. Jan. 30,

2015); Chiulli v. I.R.S., No. 03 CIV. 6670, 2005 WL 3021179, *3 (S.D.N.Y. Sept. 21, 2005); In

re Enron Corp., 364 B.R. 482, 488 (S.D.N.Y. 2007).

       Further, multiple courts have found that the cumulative effect of multiple impediments

does not establish excusable neglect. In re Heyl, 609 B.R. at 199-201 (affirming a finding that

there was no excusable neglect where the debtor moved for an extension while counsel's motion

to withdraw was pending, she cared for her sick mother and was continually traveling to do so,

she lived far from the court, and the decision was issued during the holiday season); In re Enron




                                                 13
       Case 1:20-cv-00698-MAD Document 19 Filed 05/24/21 Page 14 of 15




Corp., 364 B.R. 482, 488 (S.D.N.Y. 2007) (affirming the bankruptcy court's decision where

debtor appeared pro se, did not receive a copy of the decision, and resided a great distance from

the court house); In re Poddar, 507 Fed. Appx. 773 (10th Cir. 2013) (affirming a finding of lack

of excusable neglect where the debtor claimed she missed the filing date by three days because

she was in India caring for her sick mother and was also too sick to travel back to the United

States).

           Importantly, the Bankruptcy Court noted that while illness can support a finding of

excusable neglect, Debtor herself was not sick; rather, she was caring for her son while he

recovered from a surgery he received fifty-three days before Debtor's final day to appeal. R. 102.

While Debtor also asserts that she could not get to New York before the filing deadline, she was

permitted to file her motion via mail or delivery services.

           Finally, Debtor asserts that as the Pioneer decision states "that the determination is at

bottom an equitable one," the Bankruptcy Court should have found that equity required a finding

of excusable neglect. Dkt. No. 12 at 11 (quoting Pioneer, 507 U.S. at 395). However, the Second

Circuit has noted, "that the equities will rarely if ever favor a party who 'fail[s] to follow the clear

dictates of a court rule' and held that where 'the rule is entirely clear, we continue to expect that a

party claiming excusable neglect will, in the ordinary course, lose under the Pioneer test.'"

Silivanch v. Celebrity Cruises, Inc., 333 F.3d 355, 366–67 (2d Cir. 2003) (quoting Canfield v. Van

Atta Buick/GMC Truck, Inc., 127 F.3d 248, 250 (2d Cir. 1997)). The Court therefore agrees that

the equitable decision was to deny Debtor's motion in light of the continued delay in the case, the

lack of basis for Debtor to change her domicile over three years into her bankruptcy proceedings




                                                     14
          Case 1:20-cv-00698-MAD Document 19 Filed 05/24/21 Page 15 of 15




to claim the exemption under Florida law, and considering the interest of all the parties who

deserve a final resolution to this matter.

          As the Bankruptcy Court's decision was well-reasoned and appropriately applied the

Pioneer factors, the decision must stand. In re Lang, 414 F.3d 1191, 1194 (10th Cir. 2005).

D.        Liquidation Order

          Having determined that the Bankruptcy Court properly determined that Debtor's domicile

was not Florida and that she was, therefore, not entitled to the claim the IRA as exempt under

Florida Statutes § 222.21, the court did not exceed the limits of its authority under Section 105(a)

and its inherent powers by ordering the liquidation of the IRA. The Court therefore affirms.

                                         IV. CONCLUSION

          After carefully reviewing the record on appeal, the parties' submissions and the applicable

law, and for the foregoing reasons, the Court hereby

          ORDERS that the judgment of the bankruptcy court is AFFIRMED; and the Court

further

          ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on the parties in accordance with the Local Rules.


IT IS SO ORDERED.

Dated: May 24, 2021
       Albany, New York




                                                   15
